United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1019
                                     ___________

Stuart Daniel Juarez,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Litow Law Office, P.C.,                   *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                               Submitted: December 1, 2009
                                  Filed: December 9, 2009
                                   ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       In this civil suit alleging unfair debt collection practices, Stuart Juarez appeals
from the district court’s1 order (1) denying him permission to file a second amended
complaint, and (2) granting summary judgment in favor of Litow Law Office, P.C.
After careful review, we affirm. See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497
(8th Cir. 2008) (concluding the district court did not abuse its discretion in denying
a late-filed motion to amend where the proposed amended complaint contained new



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
theories of recovery); Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006)
(reviewing a grant of summary judgment de novo). See 8th Cir. R. 47B.
                       ______________________________




                                     -2-